INX, Inc. 6401 Southwest Freeway Houston, Texas 77074 January 17, 2008 U.S. Securities and Exchange Commission 100 F Street NE Washington, DC20549 Re:INX, Inc. Registration Statement on Form S-3 File No. 333-146632 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, INX, Inc. (the “Company”) hereby requests that the effective date of the Registration Statement referred to above be accelerated so that it will become effective on January 22, 2008 at 11:00 a.m. (EST), or as soon thereafter as possible. The Company hereby acknowledges that: · Should the U.S. Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or its staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or concerns, please contact Sharon L. Ferko, Esq. at (212) 351-3701.Thank you. Very truly yours, INX, INC. By: /s/ Brian Fontana Name: Brian Fontana Title: Vice President and Chief Financial Officer
